506 So. 2d 1170 (1987)
Arthur Lee WILSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 86-2323.
District Court of Appeal of Florida, Third District.
May 12, 1987.
Bennett H. Brummer, Public Defender and Harvey J. Sepler, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen. and Michael J. Neimand, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and HENDRY and DANIEL S. PEARSON, JJ.
PER CURIAM.
The appellant's probation was revoked on the basis of three substantial violations: failure to file the required monthly reports, commission of a grand theft and dealing in the stolen property which was the subject of the theft. There is no challenge to the first two grounds. We agree that the stolen property charge was incorrectly considered because it was not included in the affidavit of violation, see Robinson v. State, 442 So. 2d 284 (Fla. 2d DCA 1983); Pitchford v. State, 339 So. 2d 1143 (Fla. 3d DCA 1976), and therefore order it stricken from the order under review. We do not, however, remand the cause for reconsideration either of the revocation or the sentence because we are convinced that neither would be affected by the deletion of this single violation. See Scherer v. State, 366 So. 2d 840 (Fla. 2d DCA 1979); compare Aaron v. State, 400 So. 2d 1033 (Fla. 3d DCA 1981), pet. for review denied, 408 So. 2d 1095 (Fla. 1981).
Affirmed as modified.